 



Exhibit 10.3
CONTRACT
     THIS CONTRACT (the “Agreement”) is entered into this 17th day of June, 2006
and shall be effective as of the Effective Date (as hereinafter defined) by and
among VERSO TECHNOLOGIES, INC., 400 Galleria Parkway, Suite 200, Atlanta,
Georgia 30339, hereinafter sometimes called “VERSO,” VERSO VERILINK, LLC, 400
Galleria Parkway, Suite 200, Atlanta, Georgia 30339, a wholly-owned subsidiary
of VERSO, hereinafter sometimes called “VV” and together with VERSO, the “VERSO
Parties”, and CM SOLUTIONS, INC., 2674 South Harper Road, Corinth, Mississippi,
38834, hereinafter sometimes called “CM.”
     WHEREAS, VV is the owner of various inventory comprised of electronic
components, including, but not limited to, integrated circuits, resistors,
capacitors, and other related items; and
     WHEREAS, VV desires to sell, and CM desires to purchase, $4,000,000.00 in
such electronic components upon the terms and conditions hereinafter set forth;
and
     WHEREAS, in consideration of CM purchasing such components, the VERSO
Parties agree to purchase the assembled products utilizing such components and
further agree to provide purchase orders to CM in a minimum amount of
$2,000,000.00 per quarter for the next three (3) years, all upon the terms and
conditions hereinafter set forth.
     NOW THEREFORE, for and consideration of $10.00 and the mutual benefits
derived herefrom and other good and valuable consideration VERSO Parties and CM
do hereby contract and agree as follows:
     1) CM shall purchase $4,000,000.00 in various electronic components,
including, but not limited to, integrated circuits, resistors, capacitors and
other related

 



--------------------------------------------------------------------------------



 



items. A copy of such electronic components is attached hereto as “Exhibit A”
and incorporated herein by reference as if copied fully in words and figures. CM
shall pay the sum of $2,000,000.00 for an outright purchase of $2,000,000.00 of
such electronic components. This payment shall be made to VERSO within two
(2) business days of the Effective Date (as hereinafter defined). CM shall hold
the remaining $2,000,000.00 of electronic components. Upon the purchase by the
VERSO Parties of least $2,000,000.00 in products of original inventory as
described on “Exhibit A”, CM shall (without any additional consideration) assign
to VV the remainder of such unused original inventory and CM shall be excused
from making any additional payment pursuant to Paragraph 1, and whereupon VV
shall instruct CM to hold such components on assignment for the benefit of the
VERSO Parties. CM may only use the purchased electronic components to fulfill
the purchase orders of the VERSO Parties, unless the VERSO Parties otherwise
agree.
     VV represents it has physically delivered to CM various electronic
components, including but not limited to integrated circuits, resistors,
capacitors and other related items as described in “Exhibit A” attached hereto.
VV and CM each acknowledge that neither has had an opportunity to conduct a
physical inventory of such electronic components set forth in “Exhibit A”
attached hereto and in the event there is a discrepancy in the quantity of items
described in “Exhibit A” and that actually delivered to CM, VV and/or CM may
request a physical audit of such electronic components and any such issues shall
be resolved by making an inventory adjustment.
     2) The VERSO Parties agree to purchase the product assembled using the
electronic components from CM as follows:
     Within one (1) year from the date of this Agreement the VERSO Parties shall
purchase $1,000,000.00 of original inventory as described in “Exhibit A” of such

Page 2



--------------------------------------------------------------------------------



 



assembled product, plus pay a surcharge of $160,000.00 in cash within twelve
(12) months from the date of this Agreement. Within twenty-four (24) months from
date of this Agreement the VERSO Parties shall purchase an additional
$1,000,000.00 of original inventory in product and pay a surcharge of $80,000.00
in cash.
     During the first year of this Agreement, in the event the VERSO Parties
fail to purchase $1,000,000.00 in products of original inventory as described in
“Exhibit A”, the VERSO Parties shall pay in cash the difference in the above
amount of product purchased by VERSO and $1,160.000.00 on or before the 17th day
of August , 2007. This payment shall be the only obligation of the VERSO Parties
and CM’s only remedy in the event the VERSO Parties fail to make this purchase.
     During the second year of this Agreement in the event the VERSO Parties
fail to purchase an additional $1,000,000.00 of original inventory as described
in “Exhibit A”, the VERSO Parties shall pay in cash the difference in the above
amount of product purchased by VERSO and $1,080,000.00 on or before the 17th day
of August, 2008. This payment shall be the only obligation of the VERSO Parties
and CM’s only remedy in the event the VERSO Parties fail to make this purchase.
     In the event, the VERSO Parties purchase $2,000,000.00 of original
inventory as described in “Exhibit A” from CM, prior to the expiration of
24 months from the date of this Agreement CM shall prorate surcharge. The VERSO
Parties shall pay to CM such prorata surcharge within thirty (30) days of such
notice to the VERSO Parties by CM of such amount.
     3) The VERSO Parties shall provide CM a minimum of $2,000,000.00 in
purchase orders for electronic products each quarter beginning the date of this
Agreement for the next three (3) years, being a total of $8,000,000.00 per year
in electronic products.

Page 3



--------------------------------------------------------------------------------



 



     4) In the event, the VERSO Parties fail to provide a minimum of
$2,000,000.00 in purchase orders per quarter in electronic products for the next
three (3) years, the VERSO Parties shall pay to CM as damages for any purchase
orders totaling less than $2,000,000.00 in any quarter the sum of $25,000.00 for
each quarter such purchase orders fall below $2,000,000.00. This payment shall
be the only obligation of the VERSO Parties and CM’s only remedy in the event
the VERSO Parties fail to make this purchase.
     Notwithstanding the foregoing, if the VERSO Parties purchase the assembled
products using the electronic components from CM as provided in Paragraph 2 of
this Agreement and pay the surcharge as set forth in Paragraph 2 of this
Agreement, then the VERSO Parties shall have no obligation to pay any amount
pursuant to this paragraph. In addition, notwithstanding anything herein to the
contrary, the VERSO Parties shall have no obligation to pay any surcharges or
damages pursuant to this Agreement for failing to purchase assembled products
using the electronic components within specified time frames if such failure
results from CM’s inability or failure to perform in a timely manner its
obligations in respect of the manufacture of such products.
     5) The VERSO Parties and CM each acknowledge that CM shall be entitled to
pledge all or any part of such electronic components purchased herein to secure
any indebtedness for the purchase of such electronic components from VV.
     6) As a condition precedent to the effectiveness of this Agreement, all
electronic components to be purchased hereto shall be inspected by CM and deemed
usable by CM in making product and shall be located at its place of business at
2674 South Harper Road, Corinth, Mississippi 38834. CM shall inspect such
components and deliver a notice of acceptance to the VERSO Parties within 0 days
of the date

Page 4



--------------------------------------------------------------------------------



 



hereof, the date of delivery of such notice is referred to herein as the
“Effective Date”. Any unusable product as determined by CM, in its good faith
discretion, shall not be purchased by CM hereunder and shall be returned by CM
to the VERSO Parties and the VERSO Parties shall repurchase or exchange, as the
case may be, such product for the price set forth in “Exhibit A”.
     7) CM shall be responsible for all risk of loss to the electronic
components upon delivery of the components to CM’s facility until the balance of
any such electronic components are assigned to VV as provided in Paragraph 1 of
this agreement. Upon such assignment VV shall assume the risks of providing
insurance for such electronic components and the obligation to pay for such
insurance. VV may request CM to continue to provide insurance under its policy
of insurance as long as such components are located at the facility of CM in
Corinth, Mississippi; however, such request shall be in writing and VV shall
promptly reimburse CM for the additional costs related to insuring such
electronic components.
     8) All purchases of products by the VERSO Parties from CM shall be subject
to the provisions of the Manufacturing Agreement to be signed by the VERSO
Parties and CM, including the pricing, inspection and warranty provisions of
such agreement. Such manufacturing agreement shall be signed contemporaneously
with this agreement and is made a part of this agreement by reference.
     9) VV warrants that it is the owner of all property described in
“Exhibit A” attached hereto and all such property is conveyed to CM free from
any adverse lien, security interest or encumbrance and that VV will defend title
against all claims and demands of all persons any time claiming the same or any
interest therein.
     10) If any provision of this Agreement is held invalid, such invalidity
shall not affect the validity or enforcement of the remaining provisions of this
Agreement.

Page 5



--------------------------------------------------------------------------------



 



     11) This Agreement shall inure for the benefit of the parties hereto and
their respective representatives, successors and assigns. No party hereto shall
assign any rights hereunder without the consent of the other parties hereto.
     12) This Agreement has been delivered by the VERSO Parties to CM in the
City of Corinth, County of Alcorn, State of Mississippi and shall be governed
and construed in accordance with the laws of the State of Mississippi.
     13) If a dispute should arise, the parties shall have the option to submit
the dispute to arbitration under the rules for commercial arbitration of the
American Arbitration Association.
     WITNESS OUR SIGNATURES, this the 17th day of July, 2006.

                 
 
  VERSO TECHNOLOGIES, INC.           CM SOLUTIONS, INC.
 
               
By:
  /s/ Juliet M. Reising       By:   /s/ Michael Driste
 
               
 
               
 
  Juliet M. Reising           Michael Driste
 
               
 
  Printed Name           MICHAEL DRISTE
 
              PRESIDENT
 
  EVP & CEO            
 
 
 
Title            
 
               
 
  VERSO VERILINK, LLC            
 
               
By:
  /s/ Juliet M. Reising            
 
               
 
               
 
  Juliet M. Reising            
 
               
 
  Printed Name            
 
               
 
  EVP & CEO            
 
 
 
Title            

Page 6